TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 2, 2018



                                      NO. 03-18-00579-CR


                                 The State of Texas, Appellant

                                                v.

                                      Julio Baeza, Appellee


       APPEAL FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
     DISMISSED FOR WANT OF JURISDICTION—OPINION BY JUSTICE BOURLAND



This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. The appellant shall pay all costs relating to this

appeal, both in this Court and in the court below.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 2, 2018



                                      NO. 03-18-00580-CR


                                 The State of Texas, Appellant

                                                v.

                                      Julio Baeza, Appellee


       APPEAL FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
     DISMISSED FOR WANT OF JURISDICTION—OPINION BY JUSTICE BOURLAND



This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. The appellant shall pay all costs relating to this

appeal, both in this Court and in the court below.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 2, 2018



                                      NO. 03-18-00581-CR


                                 The State of Texas, Appellant

                                                v.

                                      Julio Baeza, Appellee


       APPEAL FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
     DISMISSED FOR WANT OF JURISDICTION—OPINION BY JUSTICE BOURLAND



This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. The appellant shall pay all costs relating to this

appeal, both in this Court and in the court below.